Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims, including new claims 22-33, are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical instrument comprises a handle/housing, a shaft rotatable relative to the handle/housing via a rotation joint, an articulation drive for rotating an end effector about an articulation joint including a motor, actuator and indicator/display, a sensor in a controller for determining the rotational position of the shaft relative to the handle/housing and indicating first and second display states from the controller representing positional ranges of the shaft. The closest prior art to Shelton, IV et al. (U.S. Patent 8,708,213) discloses a similar instrument 300 comprising a handle/housing 6, rotatable shaft 8 via joint 200, an articulating end effector 12, a control system 302, 312 including sensors 304 (Note: Figs. 43-47) capable of sensing rotational shaft position, if desired, wherein the controller 312 communicates to an indicator/module 302, 314 instrument conditions, and can comprise multicolored lights 314 (Note: col. 19, lines 42-67 and col. 20, lines 1-42), but lacks the separate status inputs shown on the indicators which represent different rotational ranges of the shaft relative to the handle/housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731